 Case 19-02304        Doc 14        Filed 02/11/19 Entered 02/11/19 13:10:54   Desc Main
                                     Document     Page 1 of 10




      JAMES ZETTERGREN


      MICHELLE ZETTERGREN


                     NORTHERN                   IL
                                                                          Page 6 and 9. Amended name of
                                                                            the Debtors and Case No.
      19 - 02304




790                MONTH       60
   Case
JAMES     19-02304
      & MICHELLE      Doc 14
                 ZETTERGREN       Filed 02/11/19 Entered 02/11/19 13:10:54    Desc Main
                                                                      19 - 02304
                                   Document     Page 2 of 10




  Pennymac Loan      1505 Green Trails       1752       40,000       0                    0
                     Plainfield, IL 60586




  Associa            1505 Green Trails       30         2600         0                        0
                      Plainfield, IL 60586
   Case
JAMES     19-02304
      & MICHELLE      Doc 14
                 ZETTERGREN    Filed 02/11/19 Entered 02/11/19 13:10:54 Desc Main
                                                                  19 - 02304
                                Document     Page 3 of 10




                    INTENTIONALLY LEFT BLANK




   Ally Financial       2013 Dodge    453             0                             0
                        Journey




                                                                                    Page 3
   Case 19-02304      Doc 14
JAMES & MICHELLE ZETTERGREN
                               Filed 02/11/19 Entered 02/11/19 13:10:54 Desc Main
                                                                  19 - 02304
                                Document     Page 4 of 10




                                                                                    Page 4
  Case 19-02304      Doc 14   Filed 02/11/19 Entered 02/11/19 13:10:54 Desc Main
JAMES & MICHELLE ZETTERGREN                                      19 - 02304
                               Document     Page 5 of 10




                                                                                   Page 5
   Case 19-02304
CHARLES
                             Doc 14        Filed 02/11/19 Entered 02/11/19 13:10:54     Desc Main
 JAMES &F.MICHELLE
           BLANKENSHIP, JR.
                   ZETTERGREN                                                 19-00873
                                                                              19 - 02304
                                            Document     Page 6 of 10




                                                                                        5
                                             2234




                                                                            1700




        10
    _______%                                                                 390
             of the total amount of these claims, an estimated payment of $_________.




                                                                                                    Page 6
    Case 19-02304     Doc 14   Filed 02/11/19 Entered 02/11/19 13:10:54 Desc Main
JAMES & MICHELLE ZETTERGREN                                       19 - 02304
                                Document     Page 7 of 10




                                                                                    Page 7
   Case 19-02304      Doc 14   Filed 02/11/19 Entered 02/11/19 13:10:54 Desc Main
JAMES & MICHELLE ZETTERGREN                                       19 - 02304
                                Document     Page 8 of 10




                                                                                    Page 8
   Case 19-02304     Doc 14    Filed 02/11/19 Entered 02/11/19 13:10:54 Desc Main
CHARLES
JAMES & F. BLANKENSHIP,
        MICHELLE        JR.
                  ZETTERGREN                                      19-00873
                                                                  19 - 02304
                                Document     Page 9 of 10




                                          01/28/19
                                        02/11/2019




                                                                                    Page 9
Case 19-02304   Doc 14   Filed 02/11/19 Entered 02/11/19 13:10:54      Desc Main
                          Document     Page 10 of 10




                                                              42,600




                                                              3934

                                                              390




                                                             46,924
